DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on October 3, 2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 7, 16, and 20 are objected to because of the following informalities:  
Regarding claims 7, 16, and 20, the first line of the claim should be amended to recite “the one or more [[plurality of]] safety mechanisms” to keep claim language consistent.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“safety mechanisms…to isolate corresponding fluid lines” in claims 1, 10, and 17.  The examiner notes that this limitation will be interpreted to mean a pinch/clamp valve or a relay solenoid, as shown in figs. 11 and 15, and functional equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-12, 14-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is directed towards an interface for a disposable cassette.  In other words, in this limitation, the cassette is a functional aspect of the dialysis system.  However, the next limitation recites “a plurality of fluid lines are connected to the disposable cassette”.  Since the cassette seems functionally claimed, it is unclear if the plurality of fluid lines are also a functional aspect of the claim or if the claim should be interpreted so that the cassette and the plurality of fluid lines are positively recited elements of the claim.  For examination purposes, the latter interpretation was used.
Regarding claim 10 and 17, the claim recites “a plurality of safety mechanisms to isolate…connected to a disposable cassette”.  In other words, it appears that the disposable cassette is a functional aspect of the claim.  However, the claim later recites “a plurality of fluid lines are connected to the disposable cassette”.  Since the cassette seems functionally claimed, it is unclear if the plurality of fluid lines are also a functional aspect of the claim or if the claim should be interpreted so that the cassette and the plurality of fluid lines are positively recited elements of the claim.  For examination purposes, the latter interpretation was used.
Regarding claims 12 and 14-16 depend on claim 11 which is missing from the claim list.  For examination, these claims were examined as if depending on claim 10.
	Claims 2, 3, 5-9, 18, and 20 are also rejected by virtue of being dependent on claims 1, 10, and 17.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 9, 10, 12, 14, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Childers (US 20080015493).
	Regarding claim 1, Childers discloses a dialysis system (fig. 2), comprising: 
an interface for a disposable cassette (see below from fig. 4; fig. 1 shows a cassette 28 being inserted into the slot below), wherein a plurality of fluid lines are connected to the disposable cassette (pigtails 46a-d in fig. 10 are shown to be fluidly connected to the cassette); 

    PNG
    media_image1.png
    255
    353
    media_image1.png
    Greyscale

a plurality of safety mechanisms (the examiner notes that this limitation is interpreted to mean a clamp, as discussed above; pinch valves 68a-d in fig. 13A), wherein each safety mechanism corresponds to a particular fluid line in the plurality of fluid lines (fig. 13B); and 
a processor (“central processing unit” in paragraph 119) configured to: 
detect a hazard condition (paragraph 119 discloses detecting an improper connector); and 
activate one or more safety mechanisms in the plurality of safety mechanisms to isolate corresponding fluid lines connected to the disposable cassette (paragraph 119 discloses closing clamps which would isolate the fluid lines).
Regarding claim 2, Childers discloses each safety mechanism operates to clamp a distensible tube of the particular fluid line to close a fluid pathway in the tube (paragraph 102 discloses the pinch valves 68 clamp pigtails 46). 
Regarding claim 5, Childers discloses the hazard condition is a loss of power (paragraph 142).
Regarding claim 9, Childers discloses each safety mechanism can be automatically reset by the dialysis system (paragraph 102 discloses that the clamps are automatically closed if there is a need to reset the cassette).
Regarding claim 10, Childers discloses a method of operating a dialysis machine, the method comprising: 
detecting a hazard condition (paragraph 119 discloses detecting an improper connector); and 
activating one or more safety mechanisms in a plurality of safety mechanisms (the examiner notes that this limitation is being interpreted to mean a clamp, as discussed above; pinch valves 68 in fig. 13B) to isolate corresponding fluid lines connected to a disposable cassette (paragraph 119 discloses closing clamps), 
wherein a plurality of fluid lines are connected to the disposable cassette (pigtails 46a-d are shown to be fluidly connected to cassette 28 in fig. 10), and 
wherein each safety mechanism corresponds to a particular fluid line in the plurality of fluid lines (fig. 13B).
Regarding claim 12, Childers discloses each safety mechanism operates to clamp a distensible tube of the particular fluid line to close a fluid pathway in the tube (paragraph 102 discloses the pinch valves 68 clamp pigtails 46). 
Regarding claim 14, Childers discloses the hazard condition is a loss of power (paragraph 142).
Regarding claim 17, Childers discloses a non-transitory computer readable storage medium storing instructions that, when executed by a processor, causes a dialysis machine to perform steps comprising: 
detecting a hazard condition (paragraph 119 discloses detecting an improper connector); and 
activating one or more safety mechanisms (the examiner notes that this limitation is being interpreted to mean a clamp, as discussed above; pinch valves 68a-d in fig. 13B) in a plurality of safety mechanisms to isolate corresponding fluid lines connected to a disposable cassette (paragraph 119 discloses closing the clamps), 
wherein a plurality of fluid lines are connected to the disposable cassette (fig. 10 shows pigtails 46a-d fluidly connected to cassette 28), and 
wherein each safety mechanism corresponds to a particular fluid line in the plurality of fluid lines (fig. 13B).
Regarding claim 18, Childers discloses each safety mechanism operates to clamp a distensible tube of the particular fluid line to close a fluid pathway in the tube (paragraph 102 discloses the pinch valves 68 clamp pigtails 46). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers, as applied to claim 1 above, and further in view of Childers (US 20090107902), hereinafter referred to as “Childers ‘902”.
Regarding claim 3, Childers discloses all of the claimed limitations set forth in claim 1, as discussed above.  While it can be assumed that some sort of actuator would be present to activate the safety mechanisms, Childers does not teach or disclose at least two safety mechanisms are activated by a single actuator connected to the at least two safety mechanisms.
Childers ‘902 teaches a substantially similar safety mechanism (pinch valves 48 in fig. 9) which is part of a pinch valve subassembly (60 in fig. 11) which comprises the pinch valves and a single actuator (motor 66 in fig. 11). Childers ‘902 further discloses in which at least two safety mechanisms are activated by the actuator connected to the at least two safety mechanisms (fig. 14 shows all actuators activated by the motor 66).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to substituted the safety mechanisms with the pinch valve subassembly (including the actuator) of Childers ‘902.  Childers ‘902 teaches that this modification would retain the ability to controllably open and close the pinch valve and would provide the added advantage of allowing for variations in wall thickness of the tubes (paragraphs 112-114).
Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers, as applied to claims 1 and 10 above, and further in view of Davis (US 4585436).
Regarding claims 6 and 15, Childers discloses all of the claimed limitations set forth in claims 1 and 10, as discussed above, but does not teach or disclose detecting the hazard condition comprises monitoring a user interface to detect manual selection of a control element of the user interface associated with each of the one or more safety mechanisms.
Davis is directed towards a dialysis system (fig. 1) having a processor (“microprocessor” in 7:5-8) which is connected to a user interface (console 66 in fig. 7) and detects manual selection of a control element of the user interface associated with each of the one or more safety mechanisms (5:63-6:3 discloses pushing a start/continue button which closes all pinch valves so that the button would be associated with each of the pinch valves).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the processor and method so that detecting the hazard condition comprises monitoring a user interface to detect manual selection of a control element of the user interface associated with each of the one or more safety mechanisms, as taught by Davis.  Davis teaches that this modification ensures proper valving prior to the start of treatment so that the safety mechanism (i.e. pinch valve of Childers) will function properly in the event of a failure (5:64-68 of Davis).
Claim(s) 7, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers, as applied to claims 1, 10, and 17 above, and further in view of Childers ‘902 and in further view of Campbell (US 5472420).
Regarding claims 7, 16, and 20, Childers discloses all of the claimed limitations set forth in claims 1, 10, and 17, as discussed above, but does not teach or disclose the plurality of safety mechanisms are included in a safety module communicatively coupled to the dialysis machine via a wired or a wireless communications interface, and wherein activating the one or more safety mechanisms comprises transmitting a signal to the safety module via the communications interface.
As discussed above, Childers ‘902 teaches a substantially similar plurality of safety mechanisms (pinch valves 48 in fig. 11) which are included in a safety module (pinch valve subassembly 60 in fig. 11).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the safety mechanisms to be included in a safety module, as taught by Childers ‘902, for the purpose of providing structure which allows the safety mechanisms to be controllably actuated and would allow for variations in wall thicknesses of the tubes (paragraphs 112 and 114).
While it can be assumed that the safety module of Childers ‘902 would be communicatively coupled to a dialysis machine to provide power and/or instruction to the motor, modified Childers does not explicitly teach or disclose this feature.
Campbell discloses an infusion system comprising a safety mechanism embodied as a clamp (valve eccentric 60 in fig. 4) which is configured to isolate a fluid line (fig. 5B).  Campbell further teaches that the safety mechanism is included in an safety module which includes a motor (motor 64 in fig. 5B) which is communicatively coupled to a processor (controller 54 in fig. 3) of the infusion system via a wired communication interface (wire 80 in fig. 3).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the motor of modified Childers, which is part of the safety module, to be connected to the processor, which is part of the dialysis machine, via a wired communications interface, as taught by Campbell, for the purpose of allowing the processor to send impulses to the motor to selectively actuate the motor (7:26-28).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers, as applied to claim 1 above, and further in view of Tan (US 20110184340).
Regarding claim 8, Childers discloses all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose at least one safety mechanism includes a check valve.
Tan teaches a dialysis system (flow system 200 in fig. 1a) which can incorporate one or more safety mechanisms which can include both a pinch valve and a check valve (paragraph 62 discloses both valves and combinations thereof).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified  the safety mechanisms of Childers to further include a check valve to ensure uni-directional flow so that fluid does not flow back to the bag and all fluid gets pumped to the patient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COURTNEY B FREDRICKSON/           Examiner, Art Unit 3783